United States Court of Appeals
    for the Federal Circuit
                 ______________________

                     October 23, 2015

                       ERRATA
                 ______________________

                  Appeal No. 2014-5127

      LOUIS J. BALESTRA, JR., PHYLLIS BALESTRA,
                 Plaintiffs-Appellants

                            v.

                     UNITED STATES,
                    Defendant-Appellee

                Decided: October 13, 2015
                  Precedential Opinion
                 ______________________

Please make the following changes:

Page 6, lines 21–22, change “The trial court also denied as
moot the Balestras’ motion to amend their complaint to
add a defense.” to “The trial court also denied the Gov-
ernment’s motion to amend the answer to add a defense.”

Page 18, line 33 to page 19, line 2, change “With regard to
the trial court’s denial of the Balestras’ motion to amend
their complaint, we agree with the trial court that, in
light of the disposition of their case, the motion is moot.”
to “With regard to the trial court’s denial of the Govern-
ment’s motion to amend the answer, we agree with the
trial court that, in light of the disposition of the case, the
motion is moot.”